Citation Nr: 9918127	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  93-12 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD), to include 
schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 



INTRODUCTION

The veteran had active military service from April 1971 to 
January 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined that new and 
material evidence had not been submitted to reopen a claim 
for anxiety, and denied a claim of entitlement to a rating in 
excess of 30 percent for lichen simplex, chronic.  Pursuant 
to a Board remand in February 1995, the RO reopened the 
veteran's claim for service connection for a psychiatric 
disorder, to include PTSD.  The Board remanded the issue in 
July 1997 for additional development.  (At that time, the 
Board also entered a decision denying the veteran's claim of 
entitlement to a rating in excess of 30 percent for lichen 
simplex, chronic.)

In light of the applicable laws and a recent decision of the 
U.S. Court of Appeals for Veterans Claims, the Board has 
determined that the issues on appeal are more accurately 
construed as separate claims of "entitlement to service 
connection for an acquired psychiatric disorder (other than 
PTSD), to include schizophrenia," and "entitlement to 
service connection for PTSD."  See Best v. Brown, 10 Vet. 
App. 322 (1997).
  

FINDINGS OF FACT

1.  No currently diagnosed acquired psychiatric disorder 
(other than PTSD), to include schizophrenia, is shown to be 
causally or etiologically related to the veteran's period of 
service.

2.  The veteran is not shown to have engaged in combat, and 
there is no credible supporting evidence that an in-service 
stressor, which has been medically linked to PTSD, actually 
occurred.

3.  The veteran does not have PTSD attributable to military 
service or to any incident of active duty.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder (other than PTSD), to 
include schizophrenia, was not incurred or aggravated during 
active duty, and a psychosis may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.304, 3.307, 3.309 (1998).

2.  PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As an initial matter, the Board notes that in a March 1981 
decision, the RO denied a claim of entitlement to service 
connection for a nervous condition.  A timely appeal was not 
perfected, and the RO's March 1981 decision became final.  38 
U.S.C.A. § 7105(b).  However, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.  

In March 1991, the veteran filed an application to reopen his 
claim for service connection for an acquired psychiatric 
disorder.  In June 1991, the RO determined that no new and 
material evidence had been submitted to reopen a claim for 
service connection for an acquired psychiatric disorder, to 
include a claim for an anxiety reaction.  The veteran 
appealed.  In February 1995, the Board determined that new 
and material evidence had been submitted to reopen a claim 
for an anxiety reaction, to include a claim for PTSD, and 
remanded the claim for additional development.  The Board 
remanded the claim for additional development again in July 
1997.  In October 1998, the RO affirmed its denial.

The veteran's service medical records include a separation 
examination report, dated in January 1974, which shows that 
his psychiatric condition was clinically evaluated as normal.  
The remainder of the service medical records are silent as to 
complaints, treatment or a diagnosis involving an acquired 
psychiatric disorder or PTSD.

A VA examination report, dated in December 1979, contains 
diagnoses that include an anxiety reaction.  Several letters 
from a VA physician, D. A. Kalali, D.O., dated in 1980, 
indicate that the veteran was receiving treatment for 
psychiatric symptoms which were alternatively identified as 
an "emotional disorder" and a "nervous disorder."

A VA special examination report, dated in July 1980 contains 
a diagnosis of paranoid schizophrenia.  An accompanying 
psychiatric evaluation contains an assessment of paranoid 
personality, rule out paranoid schizophrenia.

VA outpatient reports, dated between 1980 and 1991, show that 
the veteran was periodically treated for psychiatric symptoms 
that included anxiety and paranoia.  

Records from the Consolidated City of Jacksonville, Jails and 
Prisons Division (Jacksonville), dated in 1992, show that the 
veteran's diagnoses included PTSD, and that on two occasions 
he reported a 15-year history of psychiatric symptoms.  On 
several occasions, he also reported that he had received a 
punctured lung after being stabbed in July 1991.

A VA examination report, dated in October 1992, shows that 
the veteran's Axis I diagnosis noted that the veteran had 
chronic anxiety that was said to be "consistent with" PTSD.  
The Axis IV diagnosis noted unspecified stressors related to 
his service in Vietnam.

Records from the Oak Center, dated in 1994, include a 
Minnesota Multiphasic Personality Inventory (MMPI) report, 
which notes that the veteran responded to the MMPI-2 "in an 
exaggerated manner, endorsing a wide variety of inconsistent 
symptoms and attitudes."  Possible explanations included 
falsely claiming psychological problems.

A VA examination report, dated in September 1995, shows that 
the veteran's Axis I diagnosis noted that the veteran had an 
anxiety-related disorder that was said to be     "probably 
reflective of" PTSD, as well as rule out incipient (latent) 
schizophrenia, paranoid.  The Axis IV diagnosis noted 
unspecified stressors related to his service in Vietnam.  An 
accompanying psychological examination report contains an 
Axis I diagnosis of schizophrenia, paranoid type, and an Axis 
II diagnosis of paranoid personality disorder (premorbid).  
The examiner stated that the veteran's validity scores were 
highly elevated, and that this problem with validity 
generates a number of possible inflammatory hypotheses.  He 
further noted that, "The most valuable hypothesis to explain 
[the veteran's] validity scale elevations was that he was 
endorsing many pathological symptoms.  It must also be 
considered that he realized that he was taking a compensation 
examination and recognized the financial payoff associated 
with he exam."  

A VA examination report, dated in June 1996, contains 
impressions that include PTSD and chronic alcohol abuse.


II.  Analysis

As competent evidence of a diagnosis of an acquired 
psychiatric disorder (e.g. anxiety disorders and 
schizophrenia), and PTSD, and a nexus to active duty, have 
been presented, the veteran's claims for an acquired 
psychiatric disorder (other than PTSD) and PTSD are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).

The Board initially finds that the veteran is not a credible 
historian.  He has been diagnosed with schizophrenia, and was 
noted to have visual hallucinations in the June 1996 VA 
examination report.  In addition, a review of the evidence 
shows that his statements to VA examiners and adjudicatory 
personnel show a number of significant inconsistencies and 
omissions, and that in several cases his previous statements 
are wholly unsupported and/or contradicted by his service 
records, service medical records, and, in one case, a civil 
court document.  For example, during his VA examination in 
June 1996, the veteran stated that his job while in Vietnam 
was to write reports going from base to base, and that he 
"repeatedly got into firefights."  The Board notes that 
this assertion of repeated participation in firefights while 
traveling from base to base is the first report of this type 
of stressor since he filed his claim in March 1991.  
Furthermore, records from Jacksonville, dated in 1992, show 
that the veteran reported a 15-year history of psychiatric 
symptoms (i.e. that his symptoms dated back to 1977) on two 
occasions.  Jacksonville records also show that on several 
occasions he reported that he had suffered a punctured lung 
as a result of a stab wound in July 1991.  Although all of 
the veteran's PTSD diagnoses post-date this stabbing, the 
veteran failed to report his stab wound as a stressor to his 
VA examiners during examinations in October 1992, September 
1995 and June 1996.  In addition, at the time of his June 
1996 VA examination, the veteran reported that he had been 
fired from his job at the post office after "he had a 
flashback on the job."  However, a court order finding the 
veteran in contempt, issued by the Circuit Court of Duval 
County, Florida, dated in May 1986, indicates that the 
veteran was removed from his job at the U.S. Post Office 
"based on his record of prior convictions" (in this regard, 
the veteran has reported that he has a history of multiple 
arrests for driving under the influence of alcohol, and for 
domestic violence).  Finally, the Board points out that in 
his written statements, the veteran stated that he received 
psychiatric treatment while in Vietnam (to include 
medication), that on two occasions the officer of the day 
found him curled up in the fetal position while on guard 
duty, and that he was relieved from certain guard duties due 
to his psychiatric symptoms.  However, these accounts are not 
corroborated by his service records or his service medical 
records.  In fact, the claims file contains a commendation, 
and two letters of appreciation, covering the period of the 
veteran's Vietnam service, and his personnel record (DA Form 
20) shows that he was promoted to E-4 while in Vietnam.  His 
conduct and efficiency were consistently evaluated as 
excellent while he was in Vietnam.  Given the foregoing 
evidence, the Board finds that the veteran is not a credible 
historian. 


A.  Acquired Psychiatric Disorder (Other than PTSD)

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, 
certain chronic diseases, including psychoses, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

In this case, the Board finds that the evidence does not show 
that the veteran had a psychiatric disorder during service, 
that he had a compensably disabling psychosis within one year 
of his separation from active duty, or that any current 
psychiatric disorder (other than PTSD) is linked to his 
active duty service.  Rather, the record shows that the 
veteran not treated for a psychiatric disorder while on 
active duty, and that the first diagnosis of an acquired 
psychiatric disorder (specifically, an anxiety reaction) is 
dated in December 1979.  This is approximately five years 
after separation from service.  In addition, the veteran's 
schizophrenia was not presented clinically until 1980.  While 
the Board has considered the Axis IV diagnoses in the VA 
examination reports, dated in October 1992 and September 
1995, as evidence of a nexus between an anxiety disorder and 
the veteran's service, see e.g., Hernandez v. Toyens, 11 Vet. 
App. 379 (1998), the Board notes that these examination 
reports were written by the same examiner (Enrique Araneta, 
M.D.), and that Dr. Araneta's reports come at least 20 years 
after the veteran's active duty, are without the slightest 
support by citation to any clinical findings in service or 
thereafter, and are not shown to have been based upon a 
review of service medical records.  Also of particular note, 
although the Board has determined that the veteran is not 
credible, Dr. Araneta's opinions appear to have been based on 
the appellant's verbal recitations of his history, including 
his reports of stressors which are not verified by the 
evidence.  See II.B., infra.  The Board therefore finds that 
the probative value of Dr. Araneta's opinions are outweighed 
by contrary evidence of record.  See Kightly v. Brown, 6 Vet. 
App. 200, 205-06 (1994) (finding that presumption of 
credibility of evidence did not arise as to medical opinion 
that veteran's disability was incurred in service because it 
was based on an inaccurate history).

Accordingly, the Board finds that the preponderance of the 
evidence is against the instant claim, and that service 
connection for an acquired psychiatric disorder is not 
warranted.

B.   PTSD

The veteran asserts that he has PTSD as a result of his 
service in Vietnam

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 U.S.C.A. § 4.125 of this chapter, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The veteran's DD Form 214 indicates that he served in Vietnam 
from September 1971 to April 1972.  His primary military 
occupational specialty (MOS) was that of "CO/DET clerk."  
The veteran's DD Form 214 shows that the veteran's awards 
include the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal with "60" device. 

The veteran's personnel record (DA Form 20) shows that his 
principal duty while in Vietnam was clerk typist, and that 
and he completed an eight-week clerk typist's course prior to 
service in Vietnam.  While in Vietnam, he served with HHC 
(headquarters and headquarters company) of the 212th CAB, HHC 
of the 11th CAG, and with the 203d Assault Helicopter 
Company.
As previously stated, the Board has determined that the 
veteran is not a credible historian; this determination 
extends to his statements regarding his participation in 
combat.  In addition, the Board finds that there is 
insufficient objective evidence to show that the veteran 
participated in combat.  The veteran's DD 214 does not show 
that he received any commendations or awards for 
participation in combat with the enemy, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation.  See 
38 C.F.R. § 3.304(f).  His MOS was "CO/DET clerk," and his 
records indicate that the entire time he was in Vietnam his 
principal duty was that of a clerk typist, and that he was 
assigned to headquarters detachments of aviation support 
units based in Da Nang.  There is no evidence in the claims 
file showing that the veteran was wounded, or that any member 
of the veteran's unit(s) were killed or wounded due to enemy 
action at any time during the veteran's service in Vietnam.  
See Ashley v. Brown 6 Vet. App. 52, 56 (1993) (noting that 
unit casualties may serve as proof of combat).  Review of a 
commendation, and two letters of appreciation, which date to 
the period of the veteran's Vietnam service, are silent as to 
participation in combat.  The Board has also considered a 
letter from the U.S. Army and Joint Service Environmental 
Support Group (ESG) (redesignated as the U.S. Armed Service 
Center for Research of Unit Records (USASCRUR)), dated in 
August 1995, in which the USASCRUR stated that "U.S. 
military records list attacks at Marble Mountain, the base 
location of the 203d Assault Helicopter Company (ASHC), and 
at Da Nang, the base location for the 212th CAB."  However, 
the veteran's DA Form 20 shows that he served with three 
different units while in Vietnam.  The USASCRUR's evidence 
does not show an attack on any unit while he was attached to 
that unit.  Finally, although the veteran's DA Form 20 lists 
two "campaigns," the Board finds that these entries do not 
warrant a determination that the veteran engaged in combat, 
as these entries do not give the slightest indication of 
their meaning, or of the nature and extent of the veteran's 
(or his unit's) participation in these campaigns.  In 
particular, given their ambiguity, the Board finds that these 
notations are of less weight than the evidence in the 
veteran's service records, which contain specific information 
as to his duty as a clerk typist with support units based in 
Da Nang, and which do not show participation in combat.  The 
Board therefore declines to afford these entries the same 
weight as the commendations and awards as specified in 
38 C.F.R. § 3.304(f).
Based on the foregoing, the Board's preliminary findings are 
that the veteran is not credible, and that the claims file 
does not contain credible supporting evidence that the 
veteran participated in combat.  See Cohen v. Brown, 10 Vet. 
App. 128, 145 (1997).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  In Doran v. Brown, 6 Vet. App. 283, 290-
91 (1994), the U.S. Court of Appeals for Veterans Claims 
("Court") stated that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the BVA of its obligations to assess the credibility 
and probative value of the other evidence." West, Zarycki, 
and Doran cited a provision of the VA ADJUDICATION PROCEDURE 
MANUAL M21-1 ("MANUAL 21-1") which has now been revised as to 
"Evidence of Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).

Initially, the Board notes that the Court has held that it is 
not an impossible or onerous task for appellants who claim 
entitlement to service connection for PTSD to supply the 
names, dates and places of events claimed to support a PTSD 
stressor.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In this case, the veteran has claimed a number of stressors, 
including witnessing the death of a soldier who was hit by 
helicopter blades, seeing a friend named "David" (last name 
unknown) shortly after he committed suicide, being in a 
helicopter that almost crashed, and witnessing shelling and 
ground attacks while at his base.  However, a review of the 
veteran's statements shows that the veteran has stated that 
he cannot provide any significant details as to any 
particular stressor, specifically, he cannot provide a 
stressor accompanied by a specific location and a reasonably 
narrow time frame, nor can he provide the complete name of a 
fellow soldier whom he saw wounded or killed, accompanied by 
the casualty's unit and the place and time of the incident.  
The claims file includes a letter from the USASCRUR, dated in 
August 1995, in which the USASCRUR essentially stated that 
more information was required before any particular stressor 
could be further researched, to include the suicide of a 
soldier whom the veteran identified only as "David."  The 
Board is cognizant of the fact that the sufficiency of a 
stressor is a medical determination and is presumed by a 
medical diagnosis of PTSD (Cohen, supra), but the occurrence 
of a stressor is an adjudicatory determination.  As there are 
no identified stressors capable of verification, further 
development is not required.  See Wood, supra; Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993).  

The Board further finds that none of the claimed stressors 
have been verified.  In this regard, the USASCRUR's August 
1995 letter states that they could not verify any particular 
stressor.  The USASCRUR's letter was accompanied by a unit 
history which does not corroborate any claimed stressor, and 
does not show that the veteran, or any unit to which he was 
attached at the time, was near any attack.  Although the 
USASCRUR's letter states that there were some attacks at 
Marble Mountain and Da Nang, the Board points out that, to 
the extent that the veteran may have been in the general 
Marble Mountain/Da Nang area during some attacks, the U.S. 
Court of Appeals for Veterans Claims has stated that in such 
cases, it is the distressing event, rather than the mere 
presence in a "combat zone," which may constitute a valid 
stressor for purposes of supporting a diagnosis of PTSD.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)).  Thus, the 
USASCRUR's August 1995 letter may not be considered as 
verification of any particular stressor.  The Board is 
cognizant of the fact that the sufficiency of a stressor is a 
medical determination and is presumed by a medical diagnosis 
of PTSD (see Cohen, supra) but the occurrence of a stressor 
is an adjudicatory determination.  Accordingly, as there are 
no verified stressors, the claim must be denied for lack of a 
verified stressor.  

In this case, the claims file contains several diagnoses of 
PTSD, to include the diagnoses in VA examination reports, in 
which the veteran's PTSD was related to his service (the 
Board also notes that competing diagnoses include 
schizophrenia, an anxiety disorder and a paranoid personality 
disorder).  However, these opinions are insufficiently 
probative to warrant service connection.  The opinions were 
based on a verbal history as reported by the veteran, and 
since the veteran's assertions of participation in combat are 
not credible, and since there are no verified stressors, the 
Board is not required to accept the etiological conclusions 
in these opinions.  See West v. Brown, 7 Vet. App. 70, 77-78 
(1994); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  As 
unsupported conclusions, these opinions are insufficient to 
warrant a grant of service connection for PTSD.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166  (1996).  In any event, although the 
diagnoses of PTSD are sufficient to well ground the claim, 
the Board has determined that no stressors have been verified 
by service records or other evidence, as required by 
38 C.F.R. § 3.304(f).  

Consequently, the veteran's claim for service connection for 
PTSD fails on the basis that all elements required for such a 
showing have not been met; and that the preponderance of the 
evidence is against entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.

In reaching this decision, the Board has considered the 
veteran's representative's arguments that VA had an 
obligation to follow ESG's suggestions with respect to 
investigating alternate sources for information concerning 
the veteran's alleged stressors.  In its remand, dated in 
July 1997, the Board directed the RO to obtain documents from 
the veteran's unit from the National Archives and Records 
Administration (NARA).  Since the veteran failed to specify 
full names and/or a reasonably narrow time frame with regard 
to his claimed stressors, the Board's remand instruction 
requested Morning Reports (MR's), daily staff journals and 
"after action reports-lessons learned" for the veteran's 
unit during the entire period of his tour of Vietnam.  
However, in June 1998, NARA informed the RO that the request 
encompassed over 3,200 pages of material, and that the cost 
would be $815.00. 

Generally, it constitutes error on the part of the Board to 
fail to insure compliance with remand instructions.  Stegall 
v. West, 11 Vet. App. 268 (1998).  However, in a precedential 
opinion by the VA General Counsel, which is binding upon the 
Board pursuant to 38 U.S.C.A. § 7104(c) (West 1991), it was 
held that NARA may charge a fee to provide VA with copies of 
records requested in connection with benefits claims, and 
that VA may require claimants to assume responsibility for 
such a fee. VAOPGCPREC 7-95, 60 Fed. Reg. 19809 (1995).  In 
this case, the veteran has failed to specify a reasonably 
narrow time frame for his stressors, and he has been advised 
that NARA's cost of reproducing the requested documents is 
$815.00.  The veteran apparently is unwilling or unable to 
pay this fee.  Accordingly, the Board finds that VA's 
statutory duty to assist has been fulfilled, and that a 
remand is not required in order to obtain the previously 
requested documents from NARA.  38 U.S.C.A. § 5107.

C.  Conclusion

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










ORDER

1.  Entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD), to include 
schizophrenia, is denied.

2.  Entitlement to service connection for PTSD is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

